DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 08/03/2021.
Terminal Disclaimer
The terminal disclaimer does not comply with 37 CFR 1.321 because:
The person who signed the terminal disclaimer is not the applicant, patentee or an attorney or agent of record. Please filed a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, or file a TD that is signed by the applicant. See terminal disclaimer review decision filed on 08/04/2021.
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,603,777. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of the applications can be found in the patent as such, claim 1 is found in claim 1 and claim 5 and 7; claim 2 is found in claim 7; claim 3 is found in claim 5; claim 4 is found in claim 7 and ; claim 5 is in claim 7 and 8; claim 6 is found in claim 8; claim 7 is found in claim 8; claim 8 is found in claim 9; claim 9 is found in claim 9; claim 10 is found in claim 10; claim 11 is found in claim 7; claim 12 is found in claim 2; claim 13 is found in claim 5 and 7; claim 14 is found in claim 1; claim 16 Is found in claim 11.
Response to Arguments
remarks, filed 08/03/2021, with respect to claim 1 have been fully considered and are persuasive.  The 102 rejection of claim 1 and all dependent claims has been withdrawn. 
Allowable Subject Matter
Claims 1- 18 would be allowable if the double patenting rejection is overcome. The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate or make obvious a power tool comprising: a tool housing; a motor housing disposed within the tool housing and having a substantially- cylindrical main body having an open end and a rear end at least partially closing the main body disposed opposite the open end; a brushless DC (BLDC) motor disposed within the motor housing, the motor including: a stator assembly received through the open end of the motor housing and secured within the main body, and a rotor assembly rotatably disposed within the stator assembly; a motor control and power module disposed proximate the rear end of the motor housing, the motor control and power module comprising a printed circuit board (PCB), a power switch circuit including a plurality of semiconductor switches electrically mounted on the PCB and coupled to the motor, and a controller being a programmable device also mounted on the PCB and configured to output a plurality of drive control signals to operate the plurality of semiconductor switches to supply power from a power source to the motor; and a mounting bracket secured to the motor housing at the rear end thereof, the mounting bracket supporting the motor control and power module such that the PCB is substantially parallel to the rear end of the motor housing, the mounting bracket comprising a mating portion projecting axially to come to contact with the motor housing around the rear end thereof to structurally support the mounting bracket with respect to the motor housing.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731